Citation Nr: 1420644	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran and his sister testified before a Decision Review Officer (DRO) in February 2009.  The Veteran also testified at a Board hearing at the RO in Houston, Texas in August 2012.  These transcripts have been associated with the file

The case was brought before the Board in December 2012 and November 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The competent evidence of record indicates the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  The Veteran's psychiatric disorder has been rated as 70 percent disabling.  He is also service-connected for hepatitis C at 40 percent disabling and herpes as noncompensably disabling.  Thus, the Veteran is eligible to receive TDIU benefits.

Evidence reveals that the Veteran last worked in 2002.  The January 2014 VA examiner noted the Veteran could perform basic activities of daily, but confusion, memory problems, difficulty with reality testing, interpersonal problems/misunderstandings, paranoid ideation and depression would result in a moderate-severe level of impairment in his capacity to secure and maintain gainful employment consistent with his education and occupational experience, both sedentary and physical.

In light of the evidence above, the Board finds that the Veteran's service-connected disabilities, specifically his psychiatric disorder, render him totally disabled and incapable of gainful employment.  As such, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
KELLI A. KORIDCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


